Citation Nr: 0922386	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 2006 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.

The January 2006 rating decision granted service connection 
for PTSD and assigned a 50 percent rating, effective December 
1, 2005.  A March 2007 RO decision changed the effective date 
for the grant of service connection and the 50 percent rating 
for PTSD to February 2, 2005.  A June 2008 rating decision 
denied entitlement to a TDIU.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD was manifested by difficulties in concentration, 
intrusive thoughts, insomnia, depression, and isolative 
behavior productive of no more than occupational and social 
impairment with reduced reliability and productivity.

2.  The Veteran's only service-connected disability is PTSD, 
rated as 50 percent disabling; the combined service-connected 
disability rating is 50 percent.

3.  The competent clinical evidence of record fails to 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2006 rating decision granted service 
connection for PTSD, that claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
disability rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 
3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the Veteran's appeal as 
to the disability rating assigned triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  The Board observes that as for rating 
the Veteran's PTSD, the relevant criteria have been provided 
to the Veteran, including in the March 2007 statement of the 
case.

As for the issue of entitlement to TDIU, through a February 
2008 VA letter the Veteran received notice of the information 
and evidence needed to substantiate his TDIU claim, and the 
Veteran was afforded the opportunity to respond.  VCAA notice 
was provided to the Veteran prior to the initial 
adjudication.  Pelegrini.  The Board finds that the Veteran 
has been afforded ample opportunity to submit information and 
evidence needed to substantiate his claim.  In February 2008 
VA provided the Veteran notice on effective date and 
disability rating elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  The Veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

I.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation for PTSD is assignable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Veteran has undergone VA PTSD rating examinations in 
December 2005 and November 2008, and underwent a private 
psychiatric evaluation in February 2005.  The Board will 
first discuss the findings noted in the February 2005 and 
December 2005 evaluations.

A review of the clinical findings from the aforementioned 
psychiatric examinations (February 2005 private evaluation 
and December 2005 VA examination) reveal few of the symptoms 
needed for a rating of 70 percent.  For example, the Board 
can find no references to suicidal ideation.  While the 
Veteran's speech has been described as rapid and containing 
excessive expletives (December 2005 VA examination), 
illogical speech due to PTSD has not been shown.  While both 
private and VA examiners, and lay statements submitted in 
support of the Veteran's claim, have descried him as 
depressed, there is no indication that such depression has 
affected his ability to function independently or caused 
problems with spatial disorientation or neglect of personal 
appearance and hygiene.

A statement from the Veteran's brother does indicate that the 
Veteran broke someone's jaw during an incident at a gas 
station, and also reported that the Veteran even attacked the 
brother, although the reason for the attack was unclear.  
While the Veteran has problems with impulsivity, there is 
nothing in the record to suggest unprovoked irritability with 
any recent periods of violence (the Veteran's sister 
specifically stated her belief that the Veteran was not 
violent).  While the Veteran has noted some family problems, 
these factors (as well as the noted symptoms such as sleep 
problems, difficulties in concentration, intrusive thoughts, 
insomnia, and isolative behavior) have already been taken 
into consideration in assigning the current 50 percent 
rating.

In short, as described above, the criteria necessary for a 70 
percent rating for PTSD have not been met.

The Board notes that the Veteran underwent a VA PTSD 
examination in November 2008.  At that examination, findings 
that had not previously been of record, such as delusions, 
hallucinations, and obsessional behavior, were noted.  It was 
noted that the Veteran had made 10 recent rips to the 
Emergency Room for claimed conditions (cancer, unable to 
breathe without an oxygen tank, being able to "smell" his 
own lungs) that did not exist.  The examiner noted that the 
Veteran appeared at the November 2008 VA examination with an 
oxygen unit, tubing, and a nose cannula.  The examiner noted 
that the oxygen unit was not turned on and did not appear to 
be functioning.  The November 2008 VA examiner (the same 
examiner who conducted the December 2005 VA PTSD examination) 
indicated that the Veteran's delusional obsessions had 
"developed exclusively since the last examination."  The 
diagnoses included PTSD and somatoform disorder, and the GAFs 
were 55 for PTSD and 55 for the Veteran's somatoform 
disorder.  The examiner stated that symptoms of the 
somatoform disorder were more pervasive than those associated 
with PTSD.  The examiner concluded the report, in pertinent 
part, as follows:

This [Veteran] is unemployable.  I will 
say that there is total occupational and 
social impairment due to [PTSD] signs and 
symptoms, with the addendum that there 
appears to be another psychiatric 
disorder, which is sharing a comorbidity 
with the [PTSD] signs and symptoms.

In a March 2009 clarification to the November 2008 VA PTSD 
examination, the November 2008 VA examiner stated as follows:

This writer stated that the [Veteran] 
undoubtedly has PTSD, but that psychotic 
symptoms that included bizarre somatic 
delusions were also operative at this 
time.  These somatic delusions were 
stressed by the [Veteran] far more than 
PTSD, and it is noted by other 
clinicians, as reported in the [November 
2008 PTSD examination], that [the 
Veteran] needed psychiatric help for 
these delusions and obsessions.  This 
writer indicated that functional 
impairment from PTSD neither improved nor 
declined from the last exam, but the 
[Veteran] has also developed delusions of 
a somatic nature.  [The Veteran] has 
total occupational impairment, as well as 
social impairment, due to the fact that 
the [Veteran] believes [that he] is dying 
of imaginary COPD for which there is no 
medical proof.  [The Veteran] was 
documented not to be in need of 
bronchioscopies, home oxygen, or 
breathing treatments of any kind.  [The 
Veteran's] reality testing appeared to be 
poor, as [the Veteran] went out and 
somehow obtained a non-functioning home 
oxygen unit which [the Veteran] totes 
around everyplace he goes.  Service 
connection for PTSD is more likely than 
not to be at the same percentage 
estimated by [the RO] at last exam; it 
has simply been superseded by what 
appears to be a late-onset psychosis that 
is likely not service-related.  

It is clear that the Veteran's PTSD has impacted his social 
functioning.  The Veteran, has, however (as noted by the lay 
statements) maintained some contact with his siblings and 
ventures out in public on an almost daily basis.  At the 
December 2005 VA PTSD examination he indicated that he would 
talk on the phone with his mother on holidays.  As for 
employment, the information in the claims file reveals that 
the Veteran retired on a voluntary basis at a job he had held 
for some 30 years.  This evidence does not reveal that the 
Veteran's PTSD has caused more than occupational and social 
impairment with reduced reliability and productivity.

To adequately evaluate and assign the appropriate disability 
rating to the Veteran's service-connected PTSD, the Board 
must analyze the evidence as a whole, including the Veteran's 
GAF scores.  Mauerhan v. Principi, 16 Vet. App. 436, 443 
(2002) (holding that "the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].

The Veteran's GAF scores (due to PTSD) during this appeal 
have included 40 (February 2005 private psychiatric 
evaluation), 50 (December 2005 VA examination), and 55 
(November 2008 VA PTSD examination).  While a finding of 40 
reflects major impairment in several areas, a review of the 
clinical findings from the psychiatric examinations of record 
do not reveal symptoms which more closely approximate the 
criteria for a rating of 70 percent, and total social and 
occupational impairment has not been demonstrated.

In conclusion, an initial rating in excess of 50 percent for 
PTSD is not warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the Veteran's PTSD, alone, has 
caused the Veteran to be unable to work or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

II.  TDIU

The Veteran is service-connected for PTSD, rated as 50 
percent disabling; the combined service-connected disability 
rating is 50 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in July 2008, the Veteran 
indicated that he had last worked full time in February 2003 
as an assembler at an automotive manufacturing facility.  The 
Veteran indicated that PTSD prevented him from securing and 
maintaining substantially gainful employment.  He reported 
that he had completed high school with no college or 
training.

The conclusion portion of a May 2003 VA PTSD examination 
noted, in pertinent part, as follows:

[The Veteran] recently retired in 
[February 2003], after 30 years of 
successfully working at [a Chrysler 
Corporation transmission plant].  [The 
Veteran's] retirement was voluntary and 
he did not associate his retirement in 
any way with any psychiatric symptoms or 
problems.  He did not report any 
disruption in his work at Chrysler 
Corporation during the 30 years he was 
there, except for suppressed mood for two 
months in 2000.  He is currently not 
working because he has retired.

At his November 2004 RO hearing, the Veteran stated (November 
2004 RO hearing transcript, pages 6-7) that he had been fired 
twice (for "going off" on a supervisor and for getting 
"into it" with fellow employees) while working at Chrysler 
but that the union had helped him get his job back.  

At his February 2005 private psychiatric examination, the 
Veteran stated that he had been "written up" many times 
while working at Chrysler.  He stated that he had planned to 
work a little longer at Chrysler but felt that he was 
"pushed out."

As noted, in a March 2009 clarification to the November 2008 
VA PTSD examination, the November 2008 VA examiner 
essentially stated that the Veteran had total occupational 
impairment, as well as social impairment, due to the fact 
that the Veteran believed that he was dying of imaginary COPD 
for which there was no medical proof.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
service-connected disability rating is 50 percent), he does 
not satisfy the percentage rating standards for individual 
unemployability benefits.  However, consideration to such 
benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected PTSD.  The Board notes that the November 
2008 VA examiner has attributed the Veteran's unemployability 
to a nonservice-connected late onset psychosis.  To the 
extent that the February 2005 private examiner indicated that 
the Veteran was unemployable due to PTSD, the Board finds the 
more recent and comprehensive November 2008 VA examination to 
be more probative.  The November 2008 VA examination is the 
most comprehensive (and recent) opinion of record and appears 
to be based on a review of the Veteran's claims file and his 
medical history.  While the November 2008 VA examiner did 
state that the Veteran's GAF due solely to PTSD was 55, such 
a score reflects only moderate difficulty in occupational 
functioning.

As noted by the May 2003 VA examiner, the Veteran voluntarily 
retired from his job in February 2003 at Chrysler with little 
or no impact resulting from PTSD symptoms.  While the Veteran 
has (for example, on his July 2008 TDIU claim form) seemingly 
attributed his retirement from Chrysler as essentially 
"forced " due to his PTSD, the Board finds his May 2003 
comments to be more closer in time to the event and more 
probative than those made on his 2008 TDIU claim.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

In conclusion, the competent evidence does not demonstrate 
that the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history, as a result of his PTSD.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


